Citation Nr: 0634303	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 27, 2001, 
for the grant of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate 
consideration.


REMAND

In March 2004 the veteran attended a hearing before a 
Veterans Law Judge at the RO.  In an October 2006 letter the 
veteran was informed that the Veterans Law Judge who presided 
at his hearing was no longer employed by the Board and that 
he would be afforded another hearing if he so desired.  He 
responded by requesting a second hearing before the Board at 
the RO.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.


						
	(CONTINUED ON NEXT PAGE)


No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



